Citation Nr: 1007921	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-21 716	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for low back sprain.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine, whereby the RO, in part, denied the Veteran's 
service connection claim for hearing loss.

(The decision below addresses the Veteran's claim of service 
connection for hearing loss.  The claim of service connection 
for low back strain is addressed in the remand that follows 
the Board's decision.)


FINDING OF FACT

The Veteran does not have hearing loss that is attributable 
to his active military service.


CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim of service connection for hearing 
loss has been accomplished.  Through an August 2006 notice 
letter, the RO notified the Veteran and his representative of 
the information and evidence needed to substantiate the 
Veteran's claim of service connection.  The letter provided 
the Veteran with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the August 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disability.  Consequently, a remand of this service 
connection issue for further notification of how to 
substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
hearing loss issue.  The Veteran's service treatment and 
personnel records have been obtained and associated with the 
claims file, as have treatment records from the VA Medical 
Center (VAMC) in Cincinnati, Ohio.  Records from the Social 
Security Administration (SSA) were also requested and 
obtained by VA.  Additionally, in November 2006, the Veteran 
was provided a VA examination in connection with his claim, 
the report of which is of record.  That examination report 
contains sufficient evidence by which to decide the claim 
regarding the possible relationship between the Veteran's 
hearing loss and his military service.  Significantly, the 
Veteran has not otherwise alleged that there are any 
outstanding medical records probative of his hearing loss 
claim.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, certain 
chronic diseases, such as sensorineural hearing loss, may be 
presumed to have been incurred during service if the disease 
becomes manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran asserts that he was exposed to loud noise without 
hearing protection in the performance of his military duties 
during the Vietnam War.  Specifically, he states that he was 
exposed to constant mortar fire.  The Veteran believes that 
he developed hearing loss as a result of the in-service noise 
exposure.  Thus, he contends that service connection is 
warranted.

The recent post-service medical evidence reflects that the 
Veteran has impaired hearing for VA purposes.  Treatment 
records from the Cincinnati VAMC document bilateral 
sensorineural hearing loss as early July 2006.  A 
November 2006 VA audiological examination confirmed that the 
Veteran had hearing loss as contemplated by 38 C.F.R. 
§ 3.385.  Although there is no indication that a Maryland CNC 
Test was used, private medical records contained in the SSA 
records reflect similar pure tone testing results.  Thus, the 
evidence establishes the existence of the claimed disability.  
In order for service connection to be warranted, the 
Veteran's hearing loss must have had its onset during 
military service or must otherwise be attributable to 
service.

A review of the Veteran's service treatment records does not 
show that he was diagnosed with hearing loss during military 
service.  His entrance and separation examinations were both 
normal with respect to the ears and hearing acuity.  Nine 
entries dated from September 1968 to October 1968 reflect 
treatment for an infection in the right ear.  The ear was 
irrigated on multiple occasions and the Veteran was returned 
to duty.  Shortly after service, the Veteran underwent a 
general VA physical examination in connection with another 
claim.  The December 1969 report contains a box marked "no" 
where hearing loss was to be noted.  The examiner noted that 
the Veteran had infection of the ears in the past, but there 
was no current problem with the ears.  After examining the 
Veteran, the examiner stated there was "no infection of the 
ears" in the diagnosis section of the report.

Although hearing loss was not diagnosed during service, or 
shortly thereafter, service connection may still be warranted 
if there is evidence of a current hearing loss disability and 
a medically sound basis for attributing such disability to 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Given the Veteran's military occupational specialty of 
Infantry Fire Crewman and his seemingly credible statements 
regarding in-service noise exposure, the Board finds that the 
Veteran likely served in the vicinity of loud noises produced 
by mortar fire.  In any case, the RO conceded that the 
Veteran was exposed to significant acoustic trauma when it 
granted service connection for tinnitus.

The only medical professional to expressly comment on the 
possible relationship between the Veteran's hearing loss and 
his military service is the November 2006 VA examiner who is 
an audiologist.  In the report, the examiner noted that she 
reviewed the claims file, to include the service treatment 
records.  The Veteran's history of in-service exposure to 
mortar fire was also noted.  The examiner gave the opinion 
that it is less likely as not (less than a 50/50 probability) 
that the Veteran's hearing loss was caused by or is the 
result of acoustic trauma from mortars in Vietnam.  The 
examiner stated that even though the Veteran had noise 
exposure without hearing protection and reports onset in the 
military, the normal separation examination supports the 
opinion of "less likely as not."  The examiner added that 
occupational noise exposure as a truck driver may have also 
played a part in the hearing loss.

In consideration of the evidence of record, the Board finds 
that the Veteran does not have hearing loss that is 
attributable to his active military service.  Although in-
service noise exposure is established by the evidence, the 
competent medical evidence indicates that the noise exposure 
did not result in a chronic disability.  Instead, the 
evidence reflects that the Veteran has hearing loss that the 
November 2006 VA examiner found to be less likely as not 
related to acoustic trauma during military service.  The 
Board finds the VA examiner's opinion to be probative as to 
the question of whether the Veteran has hearing loss that is 
related to his military service in light of the examiner's 
ability to review the evidence in the claims file, examine 
the Veteran, and provide a persuasive opinion that finds 
support in the record.

The Board has considered the Veteran's contentions regarding 
the possible relationship between his hearing loss and 
military service.  He maintains that the in-service noise 
exposure resulted in hearing loss.  However, the Veteran's 
opinion is given no weight as medical expertise is necessary 
to answer the question in this case.  His theory was 
considered by the VA examiner and it was not endorsed.  The 
Veteran and his representative also point to the in-service 
treatment for an ear infection as a possibility of hearing 
loss.  However, the December 1969 examiner addressed the 
Veteran's prior ear infections, found that there were no more 
ear infections or problems with the ears, and marked "no" 
in the hearing loss section of the report.  Consequently, in 
view of the evidence of record, the Board concludes that 
service connection for hearing loss is not warranted on a 
direct basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

Additionally, the Board notes that there is no objective 
evidence that sensorineural hearing loss manifested itself to 
a compensable degree within one year of the Veteran's 
separation from military service.  As noted previously, 
sensorineural hearing loss was first seen in treatment 
records from 2006, which was over 25 years after service.  
The December 1969 VA examination report is the only medical 
evidence dated within one year of the Veteran's separation 
from military service.  The report specifically indicates 
that no hearing loss was noted.  Thus, service connection is 
not warranted for hearing loss on a presumptive basis.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For all the foregoing reasons, the Board finds that the claim 
of service connection for hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for hearing loss is denied.


REMAND

In regards to the claim of service connection for low back 
strain, the claim was denied by a February 1970 rating 
decision by the Indianapolis RO.  The Veteran was notified of 
the decision by a letter dated in March 1970.  In August 
1970, he wrote a letter to the RO stating that he disagreed 
with the VA's decision of February 1970 and he was appealing 
his case.  A letter from the RO, dated in September 1970, 
told the Veteran that his letter of notice of disagreement 
was received.

A statement of the case (SOC) is required when a claimant 
protests a determination.  38 C.F.R. § 19.26 (2009); see also 
38 C.F.R. § 19.114 (1970).  To date, no SOC has been 
furnished concerning the Veteran's disagreement with the 
February 1970 decision, or at least no SOC has been 
associated with the claims file that is before the Board.  
Therefore, the issuance of a SOC is required regarding the 
issue of entitlement to service connection for low back 
strain.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board must remand the issue 
for such an action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).

Accordingly, this issue is REMANDED for the following action:

Prepare a statement of the case in 
accordance with 38 C.F.R. § 19.29 (2009) 
regarding the low back strain service 
connection issue.  This is required 
unless the matter is resolved by granting 
the full benefit sought, or by the 
Veteran's withdrawal of the notice of 
disagreement.  If, and only if, the 
Veteran files a timely substantive appeal 
should the issue be returned to the 
Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


